 



Exhibit 10.5
GUARANTY
     THIS GUARANTY (this “Guaranty”) is given by DSW Inc., an Ohio corporation,
whose principal office is located at 810 DSW Drive, Columbus, OH 43219 (the
“Guarantor”), to 4300 Venture 34910 LLC, a Delaware limited liability company
(“Landlord”) whose principal office is located at 1798 Frebis Avenue, Columbus,
Ohio 43206-0410.
     In accordance with the certain Lease Agreement (the “Lease”) dated as of
October 1, 2007 between eTailDirect LLC, an Ohio limited liability company,
(“Tenant”) and Landlord, Guarantor executes this Guaranty and agrees as follows:
     1. Guaranty.
          (A) Subject to the conditions contained herein, the Guarantor, for
itself, and its successors and assigns guarantees (i) the prompt payment when
due of all payments of rent, additional rent, and all other charges, expenses
and costs of every kind and nature, required to be paid by Tenant under the
Lease which are or may be due now or in the future under the terms of the Lease;
and (ii) the complete and timely performance, satisfaction and observance of the
terms and conditions of the Lease to be performed by Tenant thereunder.
          (B) In the event Tenant fails to make prompt payment when due of any
of the sums required to be paid by it under the Lease or fails to perform,
satisfy or observe the terms and conditions of the Lease required to be
performed, satisfied or observed by the Tenant and such failure shall continue
beyond the applicable grace period therefor provided in the Lease following the
giving of requisite notice to Tenant required by the Lease (the “Default
Notice”), Guarantor will, within the time periods hereinafter provided, pay to
Landlord the amount due or will fully perform, satisfy and observe the
obligation or obligations in the place of the Tenant and will pay, reimburse and
indemnify Landlord for any and all damages, costs, expenses, losses and other
liabilities including reasonable counsel fees which arise in consequence of any
such failure by Tenant. Landlord agrees to give to Guarantor a copy of each
Default Notice at the same time such Default Notice is given to Tenant.
Guarantor shall be accorded one of the following periods of time in which to
cure such defaults, whichever period shall expire later: (i) a period of time
which is equal the applicable grace period provided by the Lease for the failure
of performance in question following Guarantor’s receipt of the Guarantor’s
Notice (if applicable), or (ii) the expiration of the actual grace period still
available to Tenant under the Lease following the receipt by Tenant of the
Default Notice. If, in the case of a non-monetary default, the cure of the same
cannot be reasonably achieved within the grace period applicable thereto, then
Guarantor shall have such further time to cure as shall be reasonable under the
circumstances so long as Guarantor commences the same within the initial cure
period allowed and thereafter prosecutes such cure to completion with diligence
and continuity. Upon such performance by Guarantor within the time periods
herein provided, the failure of performance by Tenant shall be deemed cured and
Tenant’s rights under the Lease reinstated.
     2. Scope of Guarantor’s Liability. This Guaranty is given by Guarantor and
accepted by Landlord under the express condition that the obligations of
Guarantor hereunder shall never be greater than they would have been were it the
tenant originally named in the Lease.
     3. Waiver of Notices/Remedies Against Tenant. Landlord may (i) waive the
performance or observance by Tenant of any of the terms, covenants or conditions
of the Lease; or (ii) compromise, settle or extend the time of payment of any
amount due from the Tenant or the time of performance of any obligation of the
Tenant ; or (iii) amend any provisions of the Lease by agreement between Tenant
and Landlord; or (iv) extend or renew the Lease and/or effect any release,
compromise, or settlement in connection with the Lease; or (v) assign or
otherwise transfer all or part of its interest in the Lease, Premises, or this
Guaranty or any interest therein or herein; or (vi) consent to an assignment,
subletting, conveyance, or other transfer of all or any part of the interest of
Tenant in the Lease. These actions may be taken by the Landlord without
discharging or otherwise affecting the obligations of the Guarantor. This
Guaranty is irrevocable. Subject to compliance by Landlord with the provisions
of this Guaranty, the liability of the Guarantor is direct and immediate. The
Landlord shall not be required to pursue any remedies it may

1



--------------------------------------------------------------------------------



 



have against the Tenant or against any security deposit or other collateral as a
condition to enforcement of this guaranty (beyond the giving of notices as
required by the Lease and this Guaranty and the expiration of any grace period
provided therein or herein). This Guaranty is a guaranty of payment and not of
collection, and shall remain in full force and effect until payment in full to
Landlord of all sums payable under the Lease. Except as otherwise set forth in
this Guaranty, Guarantor does not require and hereby waives all notices of
Tenant’s nonpayment, nonperformance, or nonobservance of the provisions of the
Lease. Guarantor hereby expressly waives all notices and demands otherwise
required by law which Guarantor may lawfully waive. Guarantor hereby waives
trial by jury in any action brought on or with respect to this Guaranty.
     4. Termination of Guarantor’s Liability/Bankruptcy Proceeding. Except in
the case of a Bankruptcy Proceeding (as hereinafter defined), a written release
of eTailDirect LLC, an Ohio limited liability company, (the “Original Tenant”)
from the performance of its obligations under the Lease, whether as a primary
obligor or as an assignor-guarantor in its own right shall likewise operate to
release Guarantor hereunder. However, in the event of a release or discharge of
the Original Tenant, under a Bankruptcy Proceeding, then the obligations of the
undersigned shall nevertheless continue for what would have constituted the
balance of the Initial Term of the Lease but which obligations shall not be
greater in extent than those that would have existed if a Bankruptcy Proceeding
had not been commenced. The term “Bankruptcy Proceeding” shall mean and include
the institution by or against said Original Tenant of bankruptcy,
reorganization, receivership or insolvency proceedings of any nature pursuant to
Federal, State or local law.
     5. Binding Effect. Subject to the limitations set forth herein this
Guaranty is binding upon the Guarantor, its successors and assigns, and, by its
acceptance hereof by Landlord, shall become binding upon and shall inure to the
benefit of Landlord, its successors and assigns. The term “Tenant” as used in
this Guaranty shall mean the tenant in possession of the Premises for the time
being, whether such party shall be the Original Tenant or successive assignees
of the Original Tenant.
     6. Modifications. This Guaranty may not be modified orally, but only by a
writing signed by both the Guarantor and Landlord. Modifications include any
waiver, change, discharge, modification, or termination.
     In witness whereof the Guarantor has duly executed this Guaranty by its
proper officer as of the date written below.

                DSW Inc., an Ohio corporation
 
       
 
       
 
  By:   /s/William L. Jordan 
 
       
 
  Its:   VP/General Counsel 
 
       
 
  Date:   November 16, 2007 
 
       

2